Order and judgment, Supreme Court, New York County (Debra A. James, J.), entered on or about August 23, 2004, which denied petitioner’s application to annul the determination of respondent State Division of Human Rights of no probable cause to believe that respondent landlord had discriminated against petitioner on the basis of disability, and dismissed the proceeding, unanimously affirmed, without costs.
The finding of no probable cause is rationally supported by a record showing that the accommodation petitioner seeks, another apartment, cannot presently be offered without causing petitioner to lose her section 8 federal housing subsidy and is unrelated to any alleged discrimination. Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and McGuire, JJ.